Christiancy, J.
This was an action of replevin. The defendants justified the taking and detention under a writ of attachment against the husband of the plaintiff, to whom they claimed the property belonged.
The evidence as to the ownership of the property was conflicting, but of such a nature as fully to justify the court in finding, as he did, that the property belonged to the husband at the time it was attached by defendants, one of whom was the sheriff and the other his deputy.
*279The plaintiff requested the court to find specially the law and the facts.
The court found as facts the writ of attachment, the seizure and detention of the property under it by defendants as sheriff and deputy sheriff, and that the property at the time of the seizure belonged to the husband, who was defendant in the attachment, and as a proper and necessary inference he found, as matter of law, that the defendants were entitled to the possession, and thereupon rendered judgment for the value of the property.
The only exception to the finding was in these words: “The said plaintiff, by her attorney, hereby files in said cause her exception to the finding, decision, and judgment of Hon. Ohas. R. Brown, the circuit judge, who tried the above cause.”
The case comes before us upon a case made.
Such an exception to such a finding, raising no specific question, but covering the whole merits, makes no case which we have any jurisdiction to review. The only possible review would be, first, Of the question whether there was any evidence tending to support the finding; and, second, We must review the weight of the evidence. As to the first question, there was no such specific objection as would be sufficient to present it, and if there had been, it would have been unfounded in fact. As to the second, the statute gives us no such jurisdiction, and it is not in the power of parties by any stipulation between them to confer upon us the jurisdiction to review the decision of the circuit court upon such grounds.
There was no error in the finding, proceedings, or judgment of the circuit court, and the judgment of the court must be affirmed with costs.
The other Justices concurred.